Citation Nr: 9923583	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-24 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel

INTRODUCTION

The veteran had over twenty years of active service from 
October 1962 to November 1979 and from November 1984 to 
December 1987.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1994 determination of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran was denied service 
connection for diabetes mellitus in a March 1991 decision.  
The Board has a legal duty to address the issue of whether 
new and material evidence has been presented to reopen the 
claim regardless of whether it has been addressed by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

In the instant case, the May 1994 rating decision shows that 
the RO reopened the veteran's claim and adjudicated the claim 
based on the entire record.  The RO found that the March 1994 
statement of Dr. Best was new and material evidence 
sufficient to reopen the claim.  The Board is not bound by 
the RO's determination that new and material evidence had 
been submitted. 

The veteran is not prejudiced by the Board re-characterizing 
the issue to reflect the prior rating decision regarding 
service connection for diabetes mellitus, in light of the 
Board's consideration of new and material evidence which 
involves the same matter as the RO's merits determination.  
Barnett, 8 Vet. App. at 4 (citing Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993)), aff'd, 83 F.3d at 1384.

In a decision dated on July 8, 1998, the Board denied the 
appellant's claim in finding that new and material evidence 
had not been submitted to reopen a claim of service 
connection for diabetes mellitus.  He appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  



In January 1999, counsel for the appellant and the Secretary 
submitted a "Joint Motion For Remand To The BVA And To Stay 
Further Proceedings" pending a ruling on the motion by the 
Court.  The joint motion to remand required the Board to 
vacate its decision and apply the regulatory definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a) 
(1998), in accordance with Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  An Order of the Court dated in February 1999 
granted the joint motion to remand and vacated the Board's 
decision.  This case was remanded to the Board for 
readjudication, and disposition in accordance with the 
Court's order.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
diabetes mellitus when it issued an unappealed, final 
decision in March 1991.

2.  The evidence added to the record since the March 1991 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1991 determination, 
wherein the RO denied service connection for diabetes 
mellitus, is not new and material, and the claim for service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records from the veteran's first period 
of service do not show any indication of positive laboratory 
findings for sugar or a diagnosis of diabetes mellitus.  

Medical records from March Air Force Base show an assessment 
of probable diabetes in April 1984.  The outpatient reports 
show that the veteran was consulted with respect to a 
diabetic diet.  

The October 1984 report of medical history for the second 
period of the veteran's service shows that the veteran 
reported sugar in the urine.  The examiner noted an 
incidental finding of hyperglycemia and that the veteran was 
on a diet, but denied the presence of diabetes.  The medical 
report of examination at enlistment shows a negative result 
for sugar based upon urinalysis.  The August 1987 report of 
medical examination at retirement shows that urinalysis 
revealed a sugar level of 100 milligrams per deciliter.  The 
examiner recommended that the veteran may need to be checked 
for adult onset diabetes mellitus.  

A February 1988 VA examination report shows that the 
veteran's blood glucose was within the reference range.  
Outpatient treatment reports from Norton Air Force Base show 
an assessment of adult onset diabetes in May and June 1990.  
A December 1990 VA examination report shows a history of 
diabetes.  

The RO denied service connection for diabetes mellitus in a 
March 1991 rating decision on the basis that the medical 
evidence did not show evidence of diabetes during service or 
within the regulatory presumptive period.  




Added to the record since the March 1991 rating decision are 
VA outpatient treatment records.  These records show 
treatment for cervical radiculopathy and degenerative joint 
disease from July 1984 to May 1991.  The records also show 
treatment for hearing loss.  The reports indicate an 
assessment of type II diabetes mellitus in September 1991.  

Private inpatient and outpatient reports show treatment for 
the veteran's cervical spine from July 1990 to August 1992.

An August 1991 VA examination report shows an assessment of 
the veteran's orthopedic disabilities.  A January 1993 VA 
clinical report indicates an abnormally high value for serum 
glucose.  

An inpatient treatment report from March Air Force Base shows 
that the veteran had a laparotomy performed in November 1992.  
Outpatient treatment reports show that the veteran was 
followed for insulin-dependent diabetes mellitus from 
December 1992 to July 1993.  The July 1993 report from the 
optometry clinic found no diagnosis of diabetic retinopathy.  
The outpatient treatment reports also show treatment for 
gastroesophageal reflux disease.  

A March 1994 letter from the veteran's physician at March Air 
Force Base shows that the veteran was currently an insulin 
dependent diabetic.  The physician opined that the current 
diagnosis was a continuum of the veteran's prior non-insulin 
dependent diabetic disease.  

The veteran underwent a VA examination for diabetes mellitus 
in October 1994.  The examiner noted that the veteran was 
first diagnosed with diabetes at the end of 1983 and the 
beginning of 1984 when the veteran was on temporary 
disability and retirement leave.  

The examiner noted that the veteran returned to active duty 
in 1985 with the diabetes under good control with diet, 
weight loss, and regular exercise.  The examiner noted that 
the veteran used insulin in October 1987 at the time he 
underwent a Nissen fundoplication.  In 1990 he had to take an 
oral hypoglycemic and began taking insulin in 1991.  The 
diagnosis was insulin-dependent type II diabetes mellitus. 

VA outpatient treatment reports showing treatment from 
March 1993 to January 1996 have been added to the record 
since the March 1991 rating decision.  These records show 
that the veteran was followed for his gastrointestinal reflux 
disease, evaluated in the audiology clinic, and received 
dental treatment.  The records also show treatment in the 
ophthalmology clinic which found a mild background of 
diabetic retinopathy in August 1994.

The record contains private outpatient treatment reports for 
the period from June 1995 to February 1996.  The records show 
treatment for symptoms associated with cholelithiasis, 
diabetes mellitus, upper respiratory infection, and 
gastroesophageal reflux disease.  A June 1995 report shows a 
history of diabetes mellitus since 1984, which was stable on 
diet, followed by oral hypoglycemic agent, and then insulin 
from 1991.  The November 1995 and January 1996 outpatient 
reports show treatment for non-insulin dependent diabetes 
mellitus.  The records also contain a nuclear imaging report, 
a sonogram report, radiographic reports, and a nerve 
conduction study report showing diagnostic testing for 
disorders unrelated to diabetes mellitus.  

The veteran testified at a January 1996 personal hearing 
before a hearing officer at the RO.  The veteran reported 
that he had elevated blood sugar which was controlled by diet 
during the period he was on the temporary disability retired 
list.  He reported that during his second period of service 
he was not told that he had diabetes, although he reported 
that he was given insulin to lower his blood sugar when 
hospitalized for reflux esophagitis.  He also reported that 
he had high blood sugar over 200 at the time of his 
retirement examination, but had subsequent blood samples 
taken to obtain an acceptable serum glucose level.  

In that regard, the veteran reported that the examiner took 
multiple samples to prevent giving the veteran a medical 
board.  Following the veteran's retirement from service, he 
reported that he had high glucose levels during his 1988 VA 
examination.  The veteran reported that he was diagnosed with 
diabetes in 1990, and placed on insulin in 1991.  

The veteran submitted additional evidence in June 1999, 
including a June 1999 letter of a private physician.  The 
physician reported that the veteran was diagnosed with having 
non-insulin dependent diabetes mellitus in April 1984 and 
prescribed insulin for his diabetes in July 1998 due to 
uncontrolled blood sugar levels.  The physician opined that 
the veteran's diagnosis of insulin requiring diabetes 
mellitus is a continuum of his prior non-insulin diabetic 
disease.  The veteran also submitted copies of evidence 
previously associated with the record.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).  The Board 
further notes that the standard articulated in the regulation 
is more favorable to the veteran's claim because new evidence 
need not be outcome determinative as was the case pursuant to 
Colvin.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(holding that where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the "version most 
favorable to appellant" applies).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Analysis

The veteran seeks to reopen a claim for service connection 
for diabetes mellitus, which the RO denied in a March 1991 
rating determination.  When a claim denied by the RO becomes 
final, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  The 
Board finds that the March 1991 determination wherein the RO 
denied the veteran's claim for service connection for 
diabetes mellitus is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1990).

The March 1991 rating determination shows that service 
connection for diabetes mellitus was denied on the basis that 
there was no evidence of diabetes during service or within 
the presumptive period.  

The evidence of record in March 1991 consisted of the service 
medical records, the treatment records of the veteran during 
the period when he was on the temporary disability retirement 
list (TDRL), and postservice VA and non-VA evidence.  This 
evidence shows a diagnosis of "probable diabetes" in 
April 1984 during the TDRL period.  The service medical 
records for the second period of service shows that on 
examination in October 1984 sugar was negative.  The examiner 
noted a finding of incidental hyperglycemia.  On physical 
examination at retirement in August 1987, sugar on urinalysis 
was noted to be 100 milligrams per deciliter and the examiner 
noted that the veteran may need to be checked for adult onset 
diabetes mellitus.  

Non-VA outpatient records show a diagnosis of adult onset 
diabetes in May and June 1990, approximately two and one-half 
years following separation from service.   A September 1991 
VA outpatient treatment report dated in September 1991 
indicates the first diagnosis of record of type II diabetes 
mellitus.  Upon this factual background, the RO rendered its 
determination in March 1991.  

As noted above, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The March 1991 rating decision shows that the 
specific matter under consideration is whether diabetes 
mellitus was present during service or manifest to a degree 
of 10 percent within one year following separation.  

In this regard, the regulations provide that service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with military service.  38 C.F.R. § 3.303(a).  
Further, the regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a presumptive disease such as diabetes mellitus becomes 
manifest to a degree of 10 percent within a one year from 
date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's claim 
of service connection for diabetes mellitus.  The veteran 
reopened his claim in March 1994, and submitted an opinion 
also dated in March 1994 from his physician at March Air 
Force Base, and pertinent outpatient treatment records dated 
between December 1992 and May 1993.  

This opinion, while new, is not material because it does not 
bear directly and substantially upon the specific matter 
under consideration.  The fact that the veteran's current 
diagnosis of insulin dependent diabetes mellitus is a 
continuum of the prior non-insulin dependent diabetic disease 
does not show that the veteran's disease was diagnosed during 
military service and does not show that it was manifest to a 
degree of 10 percent within one year following service.  

The Board notes that the probative medical evidence of record 
does not show a diagnosis of adult onset diabetes until May 
and June of 1990, and the first indication of record of 
insulin administration is a December 1992 report.  The Board 
finds that the physician's opinion is not new and material 
because the first diagnosis of non-insulin dependent diabetes 
mellitus of record is in May 1990, over two years following 
separation from active service.  

Thus, the physician's statement links the onset of diabetes 
mellitus to postservice origin, rather than to the veteran's 
military service.  The Board also notes that diabetes 
mellitus was not diagnosed during the veteran's second period 
of service, nor was the veteran's elevated blood sugar levels 
identified as diabetes mellitus prior to the second period of 
active service.

The March Air Force Base outpatient treatment records show 
current treatment for the veteran's diabetes and do not show 
that the disease is linked to the veteran's military service.  
Hence, this evidence is not new and material to reopen the 
veteran's claim.  

Added to the record in June 1999, the veteran's private 
physician states in a letter that he agrees with the 
March 1994 opinion insofar as the veteran's "diagnosis of 
insulin requiring diabetes mellitus is a continuum of his 
prior non-insulin diabetic disease."  This statement is only 
material to the specific matter under consideration if it 
shows that diabetes had its onset during service or within 
the one-year presumptive period.  Accordingly, this statement 
only provides a link between the veteran's disease and 
service if it can be shown that the prior non-insulin 
diabetic disease was manifest during service or within the 
presumptive period.  The physician states that the veteran 
was diagnosed with having non-insulin dependent diabetes in 
April 1984.  

The physician's statement does not link the veteran's 
diabetes to service for two reasons.  First, assuming the 
truth of this statement that the veteran was diagnosed with 
diabetes in April 1984, this would show that the veteran's 
disease preexisted his military service.  The record shows 
that in April 1984, the veteran was not on active duty, but 
rather was on the temporary disability retirement list, and 
did not return to active duty status until November 1984.  If 
the disease were indeed diagnosed in April 1984, the veteran 
would have to show that the preexisting disease was 
aggravated during his second period of service, i.e. that 
diabetes mellitus underwent an increase in disability.  See 
38 C.F.R. § 3.306.  

Second, the record does not show that non-insulin dependent 
diabetes mellitus was diagnosed in April 1984.  The evidence 
of record prior to the March 1991 final decision shows an 
inconclusive diagnosis of probable diabetes.  The Board notes 
that a diagnosis made on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Here, the examiner's statement that non-insulin dependent 
diabetes mellitus was diagnosed in April 1984 is not 
supported by the record and his opinion linking the current 
insulin requiring diabetes to the non-insulin diabetic 
disease does not have any probative value in terms of linking 
the veteran's disease to his military service.  For these 
reasons, the June 1999 opinion is not new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that new evidence in the form of VA and non-
VA medical records have been added to the record since the 
last final decision which show treatment for disorders 
unrelated to diabetes mellitus.  These records are not new 
and material evidence as they do not address the specific 
matter under consideration.  The record also contains VA and 
non-VA medical records that show ongoing treatment for 
insulin-dependent diabetes mellitus.  To the extent that 
these records show current treatment for diabetes mellitus, 
they are not new and material evidence as they do not show 
that diabetes mellitus became manifest during service or 
within the one year presumptive period.  

The Board notes that evidence added to the record since the 
March 1991 rating decision shows that the veteran had a 
history of diabetes mellitus since 1984.  Specifically, the 
October 1994 VA examination and a June 1995 private treatment 
report show a history of diabetes mellitus since 1984.  The 
Board reiterates that the year of 1984 indicates preservice 
origin, but more importantly, this history in the medical 
reports is based upon an inaccurate factual premise.  

Thus, these reports have no probative value.  Reonal, 5 Vet. 
App. at 461.  Here, the medical evidence of record shows that 
diabetes mellitus was not diagnosed until May 1990.  These 
medical histories, nonetheless, do not show that the 
veteran's diabetes is of service origin.  Accordingly, this 
evidence is not new and material as it does not bear directly 
and substantially upon the specific matter under 
consideration.

The veteran testified at his January 1996 personal hearing 
that he had elevated blood sugar at the time of his 
September 1987 hospitalization for reflux esophagitis and 
also at the time of his separation examination.  This 
evidence is cumulative of evidence before the RO at the time 
of its March 1991 rating decision.  The August 1987 
separation examination report shows that a check-up 
examination was recommended for adult onset diabetes 
mellitus.  Moreover, the service medical records for the 
veteran's September 1987 hospitalization were also of record 
at the time of the RO's decision.  The veteran's testimony 
does not address the specific matter under consideration 
because it does not show that the elevated blood sugar levels 
were diagnosed as diabetes during service or within one year 
following service.  Because this evidence is cumulative of 
the evidence before the RO at the time of it March 1991 
decision, it is not new and material evidence to reopen the 
veteran's claim.  

The Board concludes that the evidence added to the record 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative, and which by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Court recently announced a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim; and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for diabetes 
mellitus, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler, 9 Vet. App. at 
171.


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim of service connection for diabetes mellitus, 
the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

